Citation Nr: 0941083	
Decision Date: 10/28/09    Archive Date: 11/04/09

DOCKET NO.  04-32 511	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Buffalo, New York


THE ISSUES

1.  Entitlement to an increase rating for lumbosacral strain, 
currently evaluated as 40 percent disabling.

2.  Entitlement to service connection for left knee 
disability, to include as secondary to lumbosacral strain.

3.  Entitlement to service connection for right knee 
disability, to include as secondary to lumbosacral strain.

4.  Entitlement to service connection for left shoulder 
disability.

5.  Entitlement to service connection for right shoulder 
disability. 

6.  Entitlement to a total rating based on individual 
unemployability (TDIU). 		

REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

G. Jackson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1969 to July 
1977. 

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision issued by 
the RO.  In November 2007, the Board remanded the issues on 
appeal for further development of the record.

The Appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

At the outset, the Board notes that in fulfilling its duty to 
assist incarcerated claimants such as the Veteran here, VA 
must tailor such assistance to the peculiar circumstances of 
confinement, and that "such individuals are entitled to the 
same care and consideration given to their fellow veterans."  
Wood v. Derwinski, 1 Vet. App. 190, 193 (1991); see also 
Bolton v. Brown, 8 Vet. App. 185, 191 (1995).  In furtherance 
thereof, the Board finds that an attempt should be made for 
the Veteran to be afforded current examinations to address 
his contentions.

It is noted that at the time the case was previously before 
the Board the appellant was incarcerated at a facility in New 
York State.  He had expressed a desire for a hearing and in 
view of the guidance from the United States Court of Appeals 
for Veterans Claims (Court) the Board directed that an 
attempt be made to see if such hearing could be scheduled.  
Contact with that facility revealed appellant could not be 
brought to the RO without a Court Order.  As was noted in the 
previous remand, the Board has no authority to compel 
attendance.

There is some communication between the facility and the RO 
concerning the possibility of a video conference hearing.  
That was not fully addressed prior to the appellant's being 
transferred to another facility.  The matter of a possible 
video hearing has not been addressed with the current 
facility, to include whether any such facilities exist.  If 
not, clearly no such hearing can be conducted and the matter 
will be considered on the merits.  

On the matter of the medical evidence, it appears that 
appellant has received treatment from correctional 
facilities.  Records through 2007 appear to be on file.  
There are also a few records from 2009, including X-rays of 
the back and knees.  It is not clear if all records of 
treatment have been requested or received.  Such records 
should be obtained.

It would also be helpful if a physical examination could be 
conducted at the correctional facility.  There are findings 
that would be helpful in evaluating these claims if 
available.  The requested findings will be set out in detail 
in the indented paragraphs below and more generally in the 
paragraphs following this.  After the findings are requested, 
if necessary those findings and the claims folders should be 
provided to VA examiners for appropriate opinions.

As to the back, motion and functional impairments would be 
helpful.  Moreover, any findings of neurological impairment 
of the lower extremities should be set out.

With regard to his claim for service connection for left and 
right knee disabilities, the Veteran asserts that these 
disabilities are secondary to his lumbosacral strain.  The 
Board notes that a disability which is proximately due to, or 
results from, another disease or injury for which service 
connection has been granted shall be considered a part of the 
original condition.  38 C.F.R. § 3.310(a).  Specifically, 
when aggravation of a disease or injury for which service 
connection has not been granted is proximately due to, or the 
result of, a service-connected condition, the Veteran shall 
be compensated for the degree of disability over and above 
the degree of disability existing prior to the aggravation.  
Allen v. Brown, 7 Vet. App. 439, 448 (1995).  Any increase in 
severity of a nonservice-connected disease or injury that is 
proximately due to or the result of a service-connected 
disease or injury, and not due to the natural progress of the 
nonservice-connected disease, will be service connected.  
38 C.F.R. § 3.310(b).

An August 2002 VA examination reported that the Veteran had 
bilateral sciatica secondary to his spinal stenosis which 
gives him pains down his legs.  However, the examiner 
reported that it was not the cause of his knee conditions 
"per se."  The examiner concluded that while the Veteran 
had sciatica as a consequence of his spinal stenosis, it had 
not "directly caused a knee condition."  In this regard, 
the examination did not address whether the Veteran's right 
and left knee disorders were made worse by his service-
connected lumbosacral strain.  See Goss v. Brown, 9 Vet. App. 
at 114 (1996); Stanton v. Brown, 5 Vet. App. at 569 (1993).

Additionally, the Board notes a review of the service 
treatment records shows the Veteran received treatment for 
complaints of right knee pain numerous times during his 
period of service.  In a January 1971 service record, the 
Veteran was diagnosed with right knee strain.  In this 
regard, the examination did not address whether the Veteran's 
left and right knee disorders onset in service.  Once 
appropriate findings are obtained, the matter should be 
referred to a VA examiner for appropriate etiological 
opinion.

With regard to his claim for service connection for left and 
right shoulder disabilities, the Veteran asserts that he hurt 
his shoulders in the same service injury that produced his 
service-connected lumbosacral strain.  In this regard, the 
Board notes that the service treatment records are replete 
with reference to injury as a result of lifting heavy 
materials.  Subsequent to service, the Veteran was diagnosed 
with bilateral shoulder bursitis in an August 2002 VA 
examination.  However, no etiology opinion is offered with 
regard to the diagnosed condition.  After findings are 
obtained, this too should be referred to the VA examiner for 
opinion.

Finally, the Board notes that the Veteran has expressed 
timely disagreement with a March 2008 rating decision denying 
entitlement to a TDIU rating.  Thus, a Statement of the Case 
should be issued as to this claim.  To date, however, no 
Statement of the Case has been issued.  It remains incumbent 
upon the RO to issue a Statement of the Case addressing this 
particular issue, and, as indicated in Manlincon v. West, 12 
Vet. App. 238, 240-41 (1999), this matter must be addressed 
on remand.  See also 38 C.F.R. § 19.26 (2004).

Accordingly, the case is REMANDED for the following actions:

1.  The AMC/RO should take appropriate 
steps to contact the Veteran in order to 
have him provide information referable to 
all recent treatment received for his 
service-connected and claimed disorders.  
Based on the response, the AMC/RO should 
undertake all indicated action to obtain 
copies of all clinical records from any 
identified treatment source.  The Veteran 
should also be informed that he can 
submit evidence to support his claims.  
His assistance in obtaining records from 
the current correctional facility, for 
treatment from 2008 to the current should 
be requested as needed.

2.  The AMC/RO should, with the 
assistance of the Veteran and his 
representative as needed, contact the 
current correctional facility and 
ascertain whether there are facilities, 
such as video conferencing facilities 
which would allow for a hearing be 
conducted either before RO personnel or a 
Veterans Law Judge from the Board.  If 
there are no such facilities, that should 
be documented in the claims folder.

3.  The AMC/RO should contact the current 
correctional facility to ascertain if it 
is possible to obtain a physical 
examination of the disorders at issue in 
this appeal.  If such examination is not 
possible, that should be documented in 
the claims folder.  If an examination of 
the back, shoulders, and knees can be 
conducted, it is requested that a copy of 
this remand be provided to the examiner 
and it is requested that the examination 
report contain the following:

(a)  As to all joints please 
describe all objective findings that 
can be identified.  This should 
include a diagnosis of the pathology 
found, i.e. arthritis, bursitis, 
stenosis, or no pathology found.  
Ranges of motion should be set out 
and any limitations from normal that 
are found should be set out.  If 
there is evidence of pain radiation 
into the lower extremities, that 
should be set out as well as 
functional limitations due to such 
radiation.

(b)  As to the lower extremities, it 
should be noted whether there is 
gait alteration, and if so, to which 
disorder the alteration is 
attributed.  Examination of the 
knees should include findings of 
crepitus if present, as well as 
instability if found.

(c)  As to the shoulders, the 
objective findings as described 
above should be set out with detail.

As noted, if it is not possible to 
conduct such examination at the 
correctional facility the claims folder 
should contain documentation to that 
effect.  In that case, opinions will be 
requested based on the evidence of record 
and a decision will be based on the 
evidence of record.

4.  Thereafter, once the examination has 
been conducted and the findings reported 
or if the examination cannot be 
conducted, the records should be 
forwarded for an appropriate VA physician 
for the following opinions:

(a)  As to the back all functional 
impairment should be described.  If 
there are neurological findings, it 
should be indicated whether they are 
associated with the back pathology.

(b)  As to the knees, it should be 
indicated whether there is any 
relationship between any disorder of 
the knees found and service or the 
service connected back disorder.  
Specifically are the findings of the 
knees related to the in-service 
findings, or in the alternative are 
the findings caused or permanently 
made worse by the service connected 
back disorder.

(c)  As to the shoulders, is the 
pathology present, if any, related 
to any in-service occurrence or 
event? 

As to all responses, the examiner is 
requested to provide the medical 
reasoning used in reaching the opinions 
set out.

5.  The RO must take appropriate steps to 
issue a Statement of the Case concerning 
the issue of entitlement to a TDIU 
rating.  All indicated development should 
be taken in this regard.  The Veteran 
should, of course, be advised of the time 
period within which to perfect his 
appeal.  38 C.F.R. § 20.302(b) (2008).  
If the appeal is not timely filed, the 
appeal as to this issue should be 
terminated.

6.  After completion of the above 
development, the Veteran's claims should 
be readjudicated.  If the determinations 
remain adverse to the Veteran, he and his 
representative should be furnished with a 
Supplemental Statement of the Case and 
given an opportunity to respond thereto.

Then, if indicated, this case should be returned to the Board 
for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).

_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

